Citation Nr: 0603804	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-13 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1955 to April 
1959.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted service connection for bilateral hearing 
loss and assigned an initial noncompensable (i.e., 0 percent) 
rating.  The veteran wants a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDING OF FACT

The results of a VA examination in April 2003 show the 
veteran has level I hearing in each ear (i.e., bilaterally).


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement that raises a new 
issue.  VAOPGCPREC 8-2003 (December 22, 2003).

In this case, the veteran filed his initial claim for service 
connection for bilateral hearing loss in November 2002.  He 
was provided notice of the VCAA in a December 2002 letter.  
The RO granted service connection for bilateral hearing loss 
in the April 2003 decision at issue and assigned an initial 
noncompensable rating, effective November 20, 2002, the date 
of receipt of his claim.  In September 2003, in response, he 
filed a notice of disagreement requesting an initial rating 
higher than 0 percent (i.e., a compensable rating).  
Therefore, in accordance with VAOPGCPREC 8-2003, the notice 
provisions of the VCAA are inapplicable to this 
"downstream" claim for a higher initial rating.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, the record reflects that the 
facts pertinent to this claim have been properly developed 
and that no further development is required to comply with 
the provisions of the VCAA or the implementing regulations.  
The veteran and his representative have been afforded ample 
opportunity to present evidence and argument and have not 
identified any outstanding evidence.  Accordingly, the Board 
will address the merits of the claim.
Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2005).  Specific diagnostic codes will be 
discussed where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

Specific rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (0 percent) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2005).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection was received in November 2002, after the amended 
regulations became effective.  Thus, his claim will be 
evaluated in accordance with the amended regulations only.  
See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore, 
has no effect on the veteran's claim regardless.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional patterns of hearing impairment.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Analysis

Service connection is currently in effect for bilateral 
hearing loss, evaluated as zero percent disabling.  The 
veteran seeks a higher disability rating.  

On VA audiological evaluation in April 2003, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
40
80
90
LEFT
N/A
10
10
25
45

The average decibel loss in the right ear was 53.75 (=54) and 
in the left ear 22.5 (=23).

Speech recognition was 92 percent in the right ear and 96 
percent in the left ear.

Applying the results of that VA examination to the rating 
criteria for hearing impairment, the Board concludes there is 
no basis for a rating assignment in excess of the currently 
assigned noncompensable evaluation at this time.  Regarding 
the veteran's right ear, the examination reflects an average 
puretone threshold of 54 dB and 92 percent speech 
discrimination, showing his hearing loss to be Level I 
impairment under 38 C.F.R. § 4.85, Table VI.  The examination 
shows his left ear manifests average puretone thresholds of 
23 dB and 96 percent speech discrimination, showing his left 
ear to be Level I impairment as well under Table VI.  And 
this bilateral Level I impairment, in turn, correlates to a 
noncompensable rating under Table VII.

As mentioned, the amended regulations added two new 
provisions for evaluating veterans with certain patterns of 
hearing impairment that cannot always be accurately assessed 
under 38 C.F.R. § 4.85 because the speech discrimination test 
may not reflect the severity of communicative functioning 
that some veterans experience.  See 64 Fed. Reg. 25, 203 (May 
11, 1999).  Under 38 C.F.R. § 4.86(a), if puretone thresholds 
at each of the specified frequencies (1000, 2000, 3000, and 
4000 Hertz) are 55 dB's or more, an evaluation could be based 
upon either Table VI or Table VIa, whichever results in a 
higher evaluation.  And under section 4.86(b), when a 
puretone threshold is 30 dB or less at 1000 Hertz, and is 70 
dB or more at 2000 Hertz, an evaluation could also be based 
either upon Table VI or Table VIa, whichever results in a 
higher evaluation.

Here, though, it is clear from the medical evidence that the 
provisions of 38 C.F.R. § 4.86 are not applicable with 
respect to either ear.  Puretone thresholds are 55 dB at 3000 
and 4000 Hertz only in the right ear, and are not 55 dB for 
any of the specified frequencies in the left ear, so the 
requirements of subdivision (a) are not satisfied.  With 
respect to subdivision (b), although puretone thresholds are 
below 30 dB at 1000 Hertz for both ears, they are not 70 dB 
or more at 2000 Hertz.

The Board acknowledges the veteran's assertion that hearing 
aids will never correct his hearing loss, as he pointed out 
in his September 2003 notice of disagreement and April 2004 
statement.  The Board has no reason to doubt that he is in 
fact experiencing hearing problems of the type mentioned; 
indeed, this is quite apparent from the record.  But the 
Board reemphasizes that, in regards to hearing loss, 
disability ratings are derived purely by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations 
are performed.  That is to say, there is little to no 
discretion to adjust the rating.  See Lendenmann, 3 Vet. App. 
at 349.

For the reasons discussed above, the Board concludes that a 
higher initial rating is not warranted for the veteran's 
service-connected bilateral hearing loss.

Fenderson considerations

As mentioned, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings 
- finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Here, though, the Board finds that at no time since the 
effective date of the grant of service connection, November 
20, 2002, has the veteran met or nearly approximated the 
criteria for a compensable disability rating for his 
bilateral hearing loss.  As the factual background makes 
clear, his hearing impairment has never approached that which 
would allow for the assignment of a higher rating.  
Accordingly, the Board concludes that staged ratings are not 
for application in this particular case.


ORDER

The claim for an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


